131 F.3d 144
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.United States of America, Appellee,v.Richard Curtis Deskins, Appellant.
No. 97-2884EA.
United States Court of Appeals, Eighth Circuit.
Submitted:  Nov. 26, 1997Filed:  Dec. 2, 1997

Appeal from the United States District Court for the Eastern District of Arkansas.
Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Richard Curtis Deskins appeals his sentence for possession of firearms by a felon and for possessing an unregistered firearm.  Deskins contends the district court improperly denied Deskins's an acceptance of responsibility adjustment because he admitted possessing the firearms.  We disagree.  Notwithstanding Deskins's admission, he put the Government to its burden of proof at trial so he could pursue defenses the district court characterized as "totally groundless."   Also, Deskins did not demonstrate an acceptance of responsibility at trial;  instead, he contended he was "set up" to purchase the firearms and that he was guilty only of standing up for his town, state, and country.  We thus conclude the district court's decision to deny Deskins the acceptance of responsibility adjustment was not clearly erroneous.  We affirm the district court.  See 8th Cir.  R. 47B.